[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs have appealed from the reassessment of their beach front summer home as of the October 1, 1990 assessment date. Though originally valued by the town at almost $945,000 and assessed at $661,490, in this proceeding the town's appraisal of fair market value was in the amount of $825,000. The plaintiffs' appraisal was for $610,000 — market value.
Though both appraisers used many of the same comparable sales, they disagreed in their methodology in utilizing the data from their sales. This has raised a variety of questions for the court to resolve, despite the fact that it has become familiar with many of the comparables by virtue of having tried other CT Page 448-A Madison tax appeals.
In examining the subject property and making the necessary comparisons, the court also considers its appearance as less attractive than some of the comparables. The presence of a ten foot right of way over its eastern boundary is significant.
It is the conclusion of the court that the fair market value of the premises as of the assessment date should be set at $725,000.
Anthony V. DeMayo Judge Trial Referee